Citation Nr: 0407651	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
Perthes' disease with atrophy and shortening of the right 
lower extremity and secondary bilateral tendinitis of the 
Achilles tendon, claimed as a bilateral ankle disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for arthritis of the 
right hip.


WITNESSES AT HEARING ON APPEAL  

Appellant and sister


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The veteran and his sister, a physician, testified at an RO 
hearing in December 2002; a copy of the transcript is 
associated with the claims file.  At that hearing, the 
veteran clarified that his claim for service connection for a 
bilateral ankle disorder was actually a request to reopen his 
earlier claim for service connection for Perthes' disease 
with atrophy and shortening of the right lower extremity.  
Consequently, the Board has characterized the issues as 
described above.  Issues 3, 4 and 5, along with service 
connection for Perthes' disease with atrophy and shortening 
of the right lower extremity and secondary bilateral 
tendinitis of the Achilles tendon, are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues of service connection for a right 
knee disorder and whether to reopen a claim for service 
connection for Perthes' disease.

2.  In an August 1981 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
Perthes' disease with atrophy and shortening of the right 
lower extremity and secondary bilateral tendinitis of the 
Achilles tendon; the veteran was informed of this decision 
the next month but did not respond within one year of such 
notification.

3.  Evidence added to the record since the August 1981 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for Perthes' disease with atrophy and 
shortening of the right lower extremity and secondary 
bilateral tendinitis of the Achilles tendon.

4.  There is no competent medical evidence of a right knee 
disorder.


CONCLUSIONS OF LAW

1.  The August 1981 rating decision, denying service 
connection for Perthes' disease with atrophy and shortening 
of the right lower extremity and secondary bilateral 
tendinitis of the Achilles tendon, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
August 1981 rating decision sufficient to reopen the 
veteran's claim for service connection for Perthes' disease 
with atrophy and shortening of the right lower extremity and 
secondary bilateral tendinitis of the Achilles tendon.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  Claimed right knee disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003)).  Because the veteran's claim 
to reopen the previously denied claim of service connection 
for Perthes' disease with atrophy and shortening of the right 
lower extremity and secondary bilateral tendinitis of the 
Achilles tendon was received in October 2001, these 
regulatory provisions apply.  The Board observes, however, 
that the VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether new 
and material evidence has been received to reopen a claim for 
service connection for Perthes' disease with atrophy and 
shortening of the right lower extremity and secondary 
bilateral tendinitis of the Achilles tendon and whether to 
grant a claim of entitlement to service connection for a 
right knee disorder.  VA has complied with the notice and 
duty to assist provisions of the VCAA.  Specifically, the 
veteran was advised by VA of the information required to 
substantiate the claims on appeal.  In this regard, the Board 
notes that collectively, by various informational letters, a 
VCAA letter dated in November 2001, an August 2002 rating 
decision, a December 2002 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued in June 
and August 2003, the veteran was provided with information 
regarding the evidence needed to reopen and substantiate his 
claims.  He was informed of the need to submit new and 
material evidence sufficient to reopen the previously denied 
claim, including evidence of that his preexisting disease was 
aggravated in service and that he had a claimed right knee 
disorder, which was related to service.  Additionally, in VA 
letters dated in November 2001, an SOC, and the June and 
August 2003 SSOCs, the veteran was given specific information 
with respect to the changes in the regulations governing new 
and material evidence and in the law pursuant to the VCAA, as 
well as to the new VA duties to assist pursuant to the VCAA.  
The veteran was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claims.  Furthermore, the veteran and his sister, a 
physician, testified at a December 2002 RO hearing.  The 
veteran was afforded a VA examination in July 2002, which 
showed no right knee disorder.  VA and non-VA treatment 
records and private physician statements have been associated 
with the claims file.  The veteran and his sister have 
provided additional evidence, argument and comment.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the claims discussed in this 
decision.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, 2004 
U. S. App. Vet. Claims LEXIS 11 (U.S. Vet. App. Jan. 13, 
2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and two SSOCs, and their accompanying notice letters, 
the RO satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate the claims discussed in this decision and has 
obtained and fully developed all relevant evidence necessary 
for an equitable disposition.  In light of the decision to 
reopen the veteran's earlier denied service-connection claim 
and the absence of a right knee disorder, the Board finds 
that there has been no prejudice to the veteran in this case 
that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393.

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
Perthes' disease with atrophy and shortening of the right 
lower extremity and secondary bilateral tendinitis of the 
Achilles tendon.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an August 1981 
rating decision, the RO denied service connection for 
Perthes' disease with atrophy and shortening of the right 
lower extremity and secondary bilateral tendinitis of the 
Achilles tendon.  The veteran did not file a notice of 
disagreement (NOD) with that decision within one year of 
notification.  In October 2001, the veteran sought to reopen 
his claim for service connection for Perthes' disease with 
atrophy and shortening of the right lower extremity and 
secondary bilateral tendinitis of the Achilles tendon, 
claimed as a bilateral ankle disorder.  In an August 2002 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence adequate to 
reopen the veteran's claim for service connection for 
Perthes' disease with atrophy and shortening of the right 
lower extremity and secondary bilateral tendinitis of the 
Achilles tendon had been submitted.

Since the veteran did not file an NOD with the August 1981 
rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence of record at the time of the August 
1981 rating decision consisted primarily of the veteran's 
service medical records and a July 1981 VA examination 
report, which indicated that prior to service the veteran had 
a known right hip disorder that he did not disclose at the 
time of enlistment in November 1978.  A July 1980 Medical 
Board examination report reflects a diagnosis of degenerative 
arthritis of the right hip secondary to Legg-Calve-Perthes' 
disease residual with limited range of motion of the hip and 
pain on strenuous exercise and a finding that the veteran was 
unfit for duty as an infantryman due to a preexisting 
condition.  A July 1980 Physical Evaluation Board concluded 
that there was sufficient evidence to substantiate that the 
condition existed prior to service and was not aggravated by 
service but was the result of natural progression and 
recommended separation from service.  A July 1981 VA examiner 
diagnosed the veteran with right hip Perthes' disease by 
records with atrophy of the right lower extremity possibly 
due to childhood polio, a short right hamstring, 
tenosynovitis, and tendinitis of the Achilles tendon, 
bilaterally, secondary to all of the above.

Evidence presented or secured since the August 1981 rating 
decision includes additional non-VA and VA treatment records, 
a July 2002 VA examination report with an etiology opinion, 
and three private medical opinions stating that the veteran's 
Perthes' disease and resulting bilateral tendonitis of the 
ankles developed due to aggravation because of strenuous 
physical exercise in service, testimony at an RO hearing, and 
various statements from the veteran and his sister, a 
physician.  This evidence is clearly new, in that it is not 
redundant of other evidence previously considered.  Moreover, 
the evidence is material to the issue under consideration, as 
it includes three private physician opinions that the 
veteran's Perthes' disease and bilateral tendonitis of the 
ankles were not due to the natural progression of the 
disease, but rather aggravation in service, which would raise 
a reasonable possibility of substantiating the veteran's 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for Perthes' disease with atrophy and 
shortening of the right lower extremity and secondary 
bilateral tendinitis of the Achilles tendon is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

Service Connection for a Right Knee Disorder

The veteran contends that he has a right knee disorder, which 
is secondary to his nonservice-connected right hip disorder. 

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service- connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

After a full review of the record, the Board concludes that 
service connection for a right knee disorder is not 
warranted.  The first requirement for service connection is a 
diagnosis of a disability.  Both service medical records and 
post-service treatment records show that the veteran has been 
treated for right knee pain.  However, a July 2002 VA 
examination report reflects no history of surgery to the 
right knee or episodes of dislocation or recurrent 
subluxation of the right knee.  The veteran provided a 
history of a right scar from an electric saw after service.  
X-rays and range of motion studies of the right knee were 
normal.  There was no objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, or guarding 
of movements of the ankles on the right knee, but a nontender 
right knee scar was noted.  Although the veteran has 
complained of right knee pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a claimed right knee disorder, the claim fails. 

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own statements.  
His testimony and statements that he has a right knee 
disorder related to his service is not competent evidence 
with regard to the nexus issue.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  He, as a layperson, with no apparent 
medical expertise or training, is not competent to comment on 
the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95.  Thus, his statements do not establish the required 
evidence needed, and the service-connection claim for a right 
knee disorder must be denied.

As the preponderance of the evidence is against the veteran's 
service-connection claim for a right knee disorder, the 
benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-56 (1990).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for Perthes' disease 
with atrophy and shortening of the right lower extremity and 
secondary bilateral tendinitis of the Achilles tendon has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.  

Service connection for a right knee disorder is denied.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for Perthes' disease with 
atrophy and shortening of the right lower extremity and 
secondary bilateral tendinitis of the Achilles tendon, the 
claim is REMANDED for de novo review.

The Board observes, in a recent opinion, the VA's General 
Counsel has determined that, contrary to 38 C.F.R. 
§ 3.304(b), the statute provides that the presumption of 
soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service.  Under the 
language of the statute, VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service.  The statute imposes no 
additional requirement on the claimant to demonstrate that 
the condition increased in severity during service.  Because 
38 C.F.R. § 3.304(b) imposes a requirement not authorized by 
38 U.S.C.A. § 1111, it is inconsistent with the statute.  See 
VAOPGCPREC 3-2003; see also Skinner v. Brown, 27 F.3d 1571, 
1574 (Fed. Cir. 1994).  The General Counsel concluded that 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition.  See also Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003) (for a detailed discussion of the 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 
38 C.F.R. § 3.304(b) should be construed as consistent with 
the VA's pre-February 1961 regulations).  Any SSOC should 
include a discussion of the ramifications of VAOPGCPREC 3-
2003.  

In the present case, the Board also finds that VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the remaining issues on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

The Board notes that the duty to assist includes obtaining 
service, VA and non-VA medical records, Social Security 
Administration (SSA) records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran has testified that he 
has received both private and VA treatment for the disorders 
in issue.  For example, treatment records from the San Juan 
VA Medical Center (VAMC) from February to July 1981 and from 
November 2001 to January 2002 have been associated with the 
record.  Treatment records have also been received from the 
Atlantic Medical Center and Juan J. Babiloni.  Moreover, a 
December 2002 private physician's statement reflects that the 
veteran is totally disabled and receiving Social Security 
Administration (SSA) benefits.  On remand, the Board feels 
that the RO should make another attempt to ask the veteran to 
identify and sign releases for health care providers that 
treated him for the claimed disorders and obtain missing SSA, 
non-VA and VA treatment records from December 1980 to the 
present.  

Service medical records show that, while undergoing intensive 
combat training in 1979 in Germany, the veteran was treated 
for Achilles tendinitis and received a profile due to 
intensive training.  He sustained a right hip injury in 
December 1979 after falling on his hip while running.  
Continuing treatment for his right hip led to his eventual 
discharge from service.  The veteran, his sister, a physician 
and other private physicians have indicated that he had a 
preexisting right hip/leg disorder that was aggravated in 
service.  The veteran contends that this resulted in left 
knee and low back disorders and arthritis of the right hip.  
In light of recent changes in the interpretation of the law 
with regard to the aggravation of preexisting disabilities, 
the RO should provide the veteran with an orthopedic 
examination to ascertain, whether the veteran's Perthes' 
disease with atrophy and shortening of the right lower 
extremity was aggravated by service and resulted in secondary 
bilateral tendinitis of the Achilles tendon (ankle), left 
knee and/or low back disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
left knee, low back, right hip, ankle or 
any other disorder related to Perthes' 
disease with atrophy and shortening of 
the right lower extremity, from December 
1980 to the present.  The RO should 
obtain records from each health care 
provider he identifies, if not already in 
the claims file.  In particular, the RO 
should obtain copies of medical records 
from the Atlantic Medical Center and Juan 
J. Babiloni and San Juan VAMC medical 
records, not already associated with the 
claims file, from December 1980 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.  If 
records are unavailable, please have the 
SSA so indicate.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to clarify the nature, time 
of onset, and etiology of any left knee, 
low back, right hip, ankle or any other 
disorder found that might be related to 
Perthes' disease with atrophy and 
shortening of the right lower extremity.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a left knee, 
low back, right hip, left ankle, right 
ankle or any other disorder, to include 
arthritis?  

(b) For any identified disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service or (2) is related to Perthes' 
disease with atrophy and shortening of 
the right lower extremity?

(c) For any identified disorder(s) 
determined to be congenital or 
developmental in nature (for example, 
Perthes' disease with atrophy and 
shortening of the right lower extremity), 
that may have preexisted service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that (1) 
such disorder was aggravated (worsened), 
as the result of some incident of active 
service, or (2) whether any such disorder 
is due to the natural progression of a 
disease.  For any preexisting 
congenital/developmental disorder, when 
rendering an etiological opinion, the 
examiner should specifically discuss the 
various private physicians' statements 
included in the file.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  Review the claims file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is fully satisfied.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the remaining 
issues on appeal.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which discusses the ramifications of 
VAOPGCPREC 3-2003 and fully sets forth 
the controlling law and regulations 
pertinent to this appeal.  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the Regional Office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



